Citation Nr: 0507444	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for a disorder of the 
sinuses.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
frostbite of the hands and feet.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for hemorrhoids.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of strep 
throat.

5. Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1948, and from November 1948 to June 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Board notes that the case is 
currently under the jurisdiction of the RO in Albuquerque, 
New Mexico.
 
The issues on appeal were the subject of an April 2003 
hearing before the undersigned acting Veterans Law Judge, and 
a Board decision and remand dated in October 2004.





FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of notification of an October 1991 RO rating 
decision denying service connection for a disorder of the 
sinuses, residuals of frostbite of the hands and feet, 
hemorrhoids, residuals of strep throat, and a heart disorder.

2.  Subsequent to the October 1991 unappealed RO denial of 
the claims for service connection, evidence was received 
which was not previously before agency decisionmakers, and 
which corroborated prior contentions of in-service events; 
however, in the context of a record which continues to lack 
any proof that the veteran currently has the disabilities for 
which he claims service connection, this evidence was not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The October 1991 RO determination that denied claims for 
service connection for a disorder of the sinuses, residuals 
of frostbite of the hands and feet, hemorrhoids, residuals of 
strep throat, and a heart disorder is final.  38 U.S.C.A. § 
7105 (West 2002).  

2.  Evidence received since the October 1991 RO rating 
decision denying service connection for disorder of the 
sinuses, residuals of frostbite of the hands and feet, 
hemorrhoids, residuals of strep throat, and a heart disorder, 
which was the last final denial with respect to these issues, 
is not new and material, and the claims are not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001) 
(as effective for claims filed prior to August 29, 2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of the veteran's claims with the enactment of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 2001 rating decision, the November 
2002 Statement of the Case, discussions at an April 2003 
Board hearing, the Board's September 2003 remand, August 2001 
and April 2004 letters sent to the veteran by the RO, and the 
October 2004 Supplemental Statement of the Case, adequately 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements. 
   
The Statement of the Case, Board remand, and Supplemental 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, August 2001 and 
April 2004 letters from the RO to the veteran informed him of 
the type of evidence that would substantiate his claim (e.g., 
new and material evidence, and evidence showing an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; a current disability; and a relationship 
between the current disability and an injury, disease or 
event in service); that he could obtain and submit private 
evidence in support of his claim; and that he could have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  He was additionally informed that 
he could obtain and submit private evidence in support of his 
claim, and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  
Additionally, the April 2004 letter requested that the 
veteran submit any evidence he knew of in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In sum, the veteran was notified of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in August 2001, before the RO decision that is the 
subject of this appeal, but this notice did not include 
informing the veteran that he should submit any evidence in 
his possession that pertains to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  However, in Pelegrini II, the Court 
acknowledged that the VA Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant; the Court noted that the doctrine of harmless 
error is to be used only "when a mistake of the 
administrative body is one that clearly had no bearing on the 
procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967) (emphasis added)).  See also 38 U.S.C. § 7261(b)(2); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error").   

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless, non-
prejudicial error.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  While the notice including all elements required by 
the VCAA was not provided to the appellant until April 2004, 
and was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the veteran indicated that he 
had no further evidence to submit in support of his appeal, 
and the case was readjudicated and a Supplemental Statement 
of the Case provided to the appellant in December 2004.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  Particularly in cases where, as here, a veteran's 
service medical records have been lost or destroyed, VA has a 
heightened duty to assist the veteran in development of his 
claim, to include identifying for the veteran the types of 
alternate or collateral sources of evidence that may assist 
in substantiating his claim, such as statements from service 
medical personnel and "buddy" certificates or affidavits.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  As will be 
discussed below, extensive searches have been made for the 
veteran's service medical records, and alternate records and 
evidence, to include morning reports, sick reports, and 
reports of the veteran's in-service airplane accident, as 
well as a detailed journal said to have been kept by the 
veteran's mother, have been obtained in lieu of the service 
medical records.  

The RO has made extensive attempts to obtain the veteran's 
service medical records.  RO attempts to obtain the service 
medical records from the service department were unsuccessful 
in multiple occasions, to include requests dated February 
1989, April 1989, May 1989, August 1989, September 1989, 
January 1991 (at which time morning reports but not service 
medical records were obtained), March 1991, April 1991, 
September 1991, and August 2001.  In another attempt, in 
February 2003, the service department indicated that no 
service medical records were available, but all copies of 
applicable sick and/or morning reports were forwarded to the 
RO.  In light of the extensive prior attempts to obtain the 
service medical records, the Board finds that further efforts 
to obtain the service medical records are not warranted, for 
the reason that it is reasonably certain that such records no 
longer exist or that further efforts to obtain those records 
would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  In 
addition, as noted above, the RO contacted the veteran by a 
August 2001 and April 2004 letters and asked him to identify 
all medical providers who treated him for the claimed 
conditions and, in the latter letter, to provide any other 
relevant evidence in his possession.  New evidence was 
received in reply to the August 2001 letter, and in August 
2004 the veteran wrote that he had no further evidence to 
submit in support of his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether the claimed conditions 
began during or are causally linked to service, the Board 
notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified at 38 
C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999) ("In order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

With no current diagnosis of or medical findings even 
plausibly attributable to the claimed disabilities at issue 
in this appeal, a VA examination and opinion is not warranted 
in the present case.  Arguably, 38 U.S.C. § 5103A mandates a 
nexus opinion when there are pertinent abnormal clinical or 
laboratory findings recorded during or proximate to service 
(i.e., a pertinent abnormal finding that is attributed to or 
at least suggestive of the disability at issue sometime short 
of the amount of time that has elapsed between service and 
the initial diagnosis in this case) and competent post-
service evidence of the claimed disability.  Here, the 
medical evidence reflects the absence of any current heart 
disability, sinus disability, cold injury to the hands or 
feet, hemorrhoids, or residuals of strep throat.  Without any 
current disability shown, there is no possibility of linking 
a currently shown disability to a disease or injury incurred 
during service.  A medical examination and/or opinion where 
the examiner would be asked whether there is a causal link 
between a current diagnosis and the claimed injuries or 
disease during service would accordingly be futile.  See § 3 
of the VCAA (codified as amended at 38 U.S.C. § 5103A(d)); 
Hickson, supra; Pond, supra.  Under the above circumstances, 
there is no duty to provide an examination or opinion with 
regard to the claims on appeal.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003). 

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled to the 
extent possible with regard to the veteran's claims.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.  There has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran served on active duty from February 1943 to 
November 1948, and from November 1948 to June 1953.  Service 
department documentation and his writings and testimony 
indicate that he served as an aircraft crewman.  As discussed 
above, the RO has been unable to obtain the veteran's service 
medical records.  Service department records, including 
records of a severe June 1950 in-service airplane accident 
described by the veteran, and some morning and sick reports 
of the veteran's units during service, have been obtained.  
The veteran is currently service connected for bilateral 
hearing loss, rated as noncompensably disabling, and post-
traumatic stress disorder, rated as 50 percent disabling.  
Both were found to be attributable to the in-service airplane 
crash.

An April 9, 1943, sick report indicates that the veteran 
reported sick and was returned to duty on that day.  The 
nature of the condition for which he was treated is not 
described.  A morning report dated April 25, 1943, indicates 
that he was released from the hospital and placed back on 
duty that day.  The condition for which he was hospitalized 
was not indicated.  

The June 1950 report of the airplane accident indicates that 
the veteran experienced minor injuries as a result of the 
accident.  In addition, one crewman was killed and two other 
experienced major injuries.  From the reports, it appears 
that after the accident he was sent to the hospital and then 
placed on leave for an extended period of time, likely into 
the early part of August.

In an application for compensation benefits and an 
accompanying written history received in February 1989, the 
veteran indicated that he had been involved in an airplane 
crash in the summer of 1950, and had a hemorrhoid operation 
during service in early 1951.  He described receiving 
multiple lacerations in the June 1950 airplane crash.  He 
also indicated that he had experienced hemorrhoid problems 
after the June 1950 airplane crash, requiring surgery in 
early 1951.  
He discussed several additional incidents of injury and 
treatment during service.  He wrote that he experienced 
frostbitten hands and feet attributable to a December 1943 
cold injury.  He described an advanced strep throat infection 
in early 1944 which was treated with sulfa drugs in turn 
resulting in heart complications.  He stated that he had 
blocked sinuses with complications in early 1944 and late 
1945, treated during service by having needles inserted into 
his nostrils, and aggravated by his flight duties in service.  

In November 1989, the RO denied the veteran's original claim 
for service connection for sinus problems, frostbite of the 
hands and feet, hemorrhoids, a strep throat infection and a 
heart disorder.  The RO noted its inability to locate the 
veteran's service medical records.  At this time, neither the 
morning reports nor the sick report described above had been 
obtained.  The claim was denied on the general ground that 
there was no evidence to show that the claimed disabilities 
were incurred in or aggravated by his military service.

In January 1991, the veteran wrote that during service he was 
hospitalized from April 11, 1943, to April 25, 1943, for the 
measles, with no prolonged effects noted; from June 9, 1944, 
to June 20, 1944, for a streptococcus infection, treated with 
sulfa drugs and resulting in an excessive heart rate; from 
June 28, 1944, to July 1944 for a heart murmur and apparently 
other effects of the sulfa drugs on his heart, resulting in 
disqualification for overseas duty and several months of 
outpatient treatment; from November 17, 1944, to November 22, 
1944, for a severe sinus infection from flying high altitudes 
with a bad cold, and treated by having needles inserted into 
his sinus cavities and having medicine pumped into his 
sinuses for a period of 6 days before the sinuses would 
clear; from August 22, 1945, to September 22, 1945, for an 
operation on his nose followed by a tonsillectomy, the 
tonsils being said to have caused recurring sinus infections 
and colds; and being involved in the June 1950 airplane 
crash, resulting in a severe blow to the head and consequent 
hearing loss, and noting that the veteran had hemorrhoids 
after the crash; and in the summer of 1951, having received 
surgery for hemorrhoids, which had grown steadily worse 
following the plane crash in June 1950.  At the end of this 
statement, he indicated that he continued to experience sinus 
blockage and severe headaches, that the hearing in his left 
ear was gone and that he also had some hearing loss in his 
right ear.

In June 1991, the RO received morning reports indicating that 
the veteran was hospitalized from April 9, 1943, to April 25, 
1943.  It its report to the RO, the service department 
described an extensive search for morning reports 
corresponding to the dates of treatment indicated by the 
veteran.

In July 1991, the RO again denied the veteran's claims for 
service connection for sinusitis, strep throat, a heart 
disorder, frostbite of the hands and feet, and hemorrhoids.  
The claims were denied on the basis that the latest evidence 
provided no basis upon which to grant service connection.  In 
its rating decision, the RO noted that it did received 
morning reports showing that the veteran was hospitalized, 
but the reports did not indicate for what reason he was 
hospitalized.

Additional morning reports were received by the RO in October 
1991.  These appear to show that the veteran was sent to the 
hospital in June 1950, and was placed on approximately a 
month's leave immediately thereafter.

In October 1991, the RO again denied the veteran's claims, 
for the reason that the evidence did not warrant any change 
in its previous determinations denying service connection for 
sinus problems, frost bite to the hands and feet, hearing 
loss, hemorrhoids, strep throat and a heart disorder.  

The RO next heard from the veteran in April 2001, when it 
received the veteran's application to reopen his claims for 
service connection for sinus problems, frost bite to the 
hands and feet, hearing loss, hemorrhoids, strep throat and a 
heart disorder.  In a written statement accompanying the 
application to reopen, with respect to his claimed cold 
injuries of the hands and feet, he described being housed in 
unheated tents with one blanket in December 1943.  Otherwise, 
his extensive contentions were essentially as previously 
stated in February 1989 and December 1990. Evidence received 
in connection with the application to reopen is as described 
below.

In April 2001, the RO received photocopies of 27 handwritten 
pages said to be from the veteran's mother's journal, as 
compiled by her summarization of letters from the veteran to 
her during service.  The descriptions of events in the 
journal were essentially duplicative of the veteran's 
detailed February 1989 and December 1990 written descriptions 
of in-service events and treatment.  

A March 1999 treatment report from Lovelace Health Systems 
indicates a history of hemorrhoidectomy.  Also, a history of 
three sinus surgeries in the past was noted.  He had no 
breathing difficulty or cough.  After a full review of 
systems and physical examination, positive physical findings 
on examination and diagnoses included no findings with 
respect to sinuses, residuals of frostbite of the hands and 
feet, hemorrhoids, residuals of strep throat, or a heart 
disorder.

Records of treatment at Lovelace Health Systems in April 1999 
reflect that the veteran complained of cold hands and feet.  
By history, the veteran was noted to run 3 to 5 miles per 
week.  Recent vitamin B12 levels were in the low to normal 
range.  On objective evaluation, he was in no acute distress.  
He was found to be Neurovascularly intact, and capillary 
refill was good.  The assessment was "doubt serious medical 
problem."

A private physical examination at Lovelace Health Systems in 
March 2000 was normal.  The head, eyes, ears, nose and 
throat, neck, chest, cardiovascular system, skin, abdomen and 
a rectal examination were all noted to be normal.  He was 
noted to have labile blood pressure.  Laboratory findings 
were within normal limits.  

VA psychiatric records dated in October 2002 indicate by 
history that the veteran had problems with hemorrhoids 
shortly after his in-service airplane crash.  Otherwise, VA 
treatment records are silent for complaints, treatment or 
diagnoses of conditions of the sinuses, residuals of 
frostbite of the hands and feet, hemorrhoids, residuals of 
strep throat, or a heart disorder.  The only Axis III 
diagnosis listed in psychiatric records was vitamin B12 
deficiency.  The records also included treatment and 
diagnosis of hearing loss and PTSD, for both of which the 
veteran has since been granted service connection.  A 
colonoscopy in October 2002 was negative and there was no 
finding with respect to hemorrhoids.  A physical examination 
in October 2002 was normal, to include examination of the 
heart, legs, feet, lungs, skin and neck.  The heart was of 
regular rate and rhythm with no murmurs.

In February 2003, extensive service department documentation 
regarding the veteran's June 1950 in-service airplane crash 
was for the first time received.  The cover sheet of the 
Report of Major Accident indicates that the veteran sustained 
minor injuries, while one crewman was killed and two others 
were seriously inured.  The crash appears to have been a very 
significant one resulting from a mechanical failure of the 
airplane during take-off.  In accord with the cover page, a 
narrative description of the accident indicates that the 
veteran received minor injuries.  The nature of these 
injuries was not indicated.

At an April 2003 Board hearing, the veteran described 
experiencing colds due to flying at high altitude in non-
heated parts of airplanes during service, resulting in sinus 
problems.  He described an in-service doctor using needles to 
unblock the sinuses.  He described receiving private post-
service treatment to cut two large holes in his sinuses so 
that they would drain correctly.  With respect to his hands 
and feet, he described being subject to very cold conditions 
during one winter in a tent, and being seen for frostbite 
briefly on roll call one morning.  He indicated that that was 
the only treatment he had during service for the condition.  
He said that his hands and feet continued to give him a lot 
of trouble in cold conditions.  He described in-service 
hemorrhoid surgery a number of months after the June 1950 
airplane accident.  He said that since that time he had 
experienced some bleeding off and on.  With respect to strep 
throat, he described getting a double dose of sulfa drugs for 
strep throat during service, resulting in his heart beating 
very fast.  He described being observed to have a heart 
murmur at one point after the sulfa drug treatment.  He 
indicated that recently examinations of his heart had been 
normal.  He indicated his throat had not caused any 
particular problems recently.  He also described having his 
tonsils removed during service.  

Law and Regulations

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003)).  The veteran's application to reopen his 
claims was filed in April 2001; consequently, the version of 
§ 3.156 in effect before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

For applications to reopen a claim based on new and material 
evidence, the VCAA provides expressly that:
  
Nothing in [new section 5103A. Duty to Assist 
Claimants] shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material 
evidence has been presented or secured, as 
described in section 5108 [of title 38 United 
States Code].

38 U.S.C.A. § 5103A(f) (West 2002).  

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the 
VA's obligation to evaluate and discuss in its decision all 
of the evidence that may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Analysis

In the case at hand, the veteran did not file a notice of 
disagreement within one year of an October 1991 letter 
notifying him of the unfavorable October 1991 RO rating 
determination denying service connection for a disorder of 
the sinuses, residuals of frostbite of the hands and feet, 
hemorrhoids, residuals of strep throat, and a heart disorder.  
Thus, the decision became final and is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Since the time of the October 1991 denial, the Board has 
received many pages of what is said to be the veteran's 
mother's journal, which recount events during service 
pertaining to the veteran's claims for service connection.  
Although this journal is essentially cumulative of prior 
contentions of the veteran, assuming its credibility, it does 
have some corroborative value as to the veteran's past 
contentions.  The Board has also received service department 
documentation corroborating that the veteran was in a serious 
airplane accident, although the report describes the 
veteran's injuries in the accident as minor.  Additionally, 
the RO has received private and VA treatment records which 
contain notated histories that tend to corroborate the 
veteran's contentions of histories of sinus treatment and 
hemorrhoid surgery during service.  All of this evidence is 
new, and may be said to favor the veteran's application to 
reopen, insofar as it tends to corroborate past accounts of 
in-service injuries, disease, and treatment.

However, the evidence must also be "material" in order to 
warrant reopening of the claims at issue.  The newly received 
evidence is wholly silent for any current disability or 
residuals of sinusitis, strep throat, a heart disorder, 
frostbite of the hands and feet, or hemorrhoids.  Physical 
examinations have been silent or negative for these 
conditions.  Clinical evaluations of the veteran's heart have 
been noted to be normal and without murmur; his complaints of 
cold hands and feet have been assessed as likely not 
representing a medically significant condition; examinations 
of the nose and throat are repeatedly and consistently normal 
or negative; and records of treatment to include those 
pertaining to a colonoscopy contain no indications of current 
complaints or diagnoses of hemorrhoids.  A showing of a 
current disability is an essential element of a claim for 
service connection.  See Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In the absence of any current diagnosis of the 
claimed disabilities on extended treatment and examination of 
the veteran by both private and VA physicians, the Board 
finds that the new evidence, while corroborative of many of 
the veteran's past contentions, is by itself or in connection 
with evidence previously assembled not "so significant that 
it must be considered in order to fairly decide the merits of 
the claim."  See 38 C.F.R. § 3.156.  Accordingly, in the 
absence of any reasonably current competent medical evidence 
showing the claimed disabilities, the Board finds that the 
newly received evidence in the context of the entire record 
is not by itself or in the context of the entire record 
"material." 

The Board accordingly finds that the evidence does not 
adequately support the application to reopen the claims.  The 
contentions of happenings during service are bolstered by the 
newly received evidence, and this may be considered as a 
factor favoring reopening of the claims.  However, the 
complete lack of competent evidence to demonstrate the 
current existence of the claimed disabilities, and the lack 
of any indication of even a possibility of demonstrating them 
in the context of the entire record, weigh very heavily 
against reopening of the claims.  As the preponderance of the 
evidence is against the applications to reopen the veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In light of the foregoing, the Board finds that reopening of 
the claims for service connection for sinusitis, strep 
throat, a heart disorder, frostbite of the hands and feet, 
and hemorrhoids, is not warranted.


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
disorder of the sinuses is denied.

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
residuals of frostbite of the hands and feet is denied.

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
hemorrhoids is denied.

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
strep throat is denied.



New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
heart disorder is denied.



	                        
____________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


